Request for the defence of parliamentary immunity
Now for some administrative announcements. Mr de Magistris has submitted two requests for the exercise of immunity and privileges in two court cases in which he is involved in Cosenza and Milan respectively. Mr Uspaskich has submitted a request for the exercise of immunity and privileges in a court case in which he is currently involved in Vilnius. Mr Tudor has submitted a request for the exercise of immunity and privileges. Pursuant to Rule 6(3), these requests will be sent to the committee responsible, the Committee on Legal Affairs.
(IT) Mr President, this is not a point of order; I simply could not understand what you just said.
If I am right, Mr de Magistris has requested the defence of his immunity. There must be some misunderstanding. Since Mr de Magistris is the champion of the battle against immunity in my country, it was probably misinterpreted. I think it unlikely that Mr de Magistris would have requested the defence of his immunity. I must have misunderstood and I should therefore like some clarification on this matter.
As I said, it was a request to defend his immunity. It will be decided by our committee as usual, pursuant to Rule 6(3).